Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 3, 2017                                                                                         Stephen J. Markman,
                                                                                                                Chief Justice

  152035 & (86)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  CITY OF HUNTINGTON WOODS and CITY                                                                                  Justices
  OF PLEASANT RIDGE,
            Plaintiffs/
            Counter-Defendants-Appellants,
  v                                                                 SC: 152035
                                                                    COA: 321414
                                                                    Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/
            Counter-Plaintiff-Appellee,
  and
  45TH DISTRICT COURT,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to expand the record is GRANTED. In light of
  the expanded record, on the Court’s own motion, we VACATE that part of this Court’s
  November 2, 2016 order granting leave to appeal. In addition, we VACATE the June 11,
  2015 judgment of the Court of Appeals and the April 3, 2014 order of the Oakland
  Circuit Court, and we REMAND this case to the Oakland Circuit Court for
  reconsideration in light of the expanded record.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 3, 2017
        t0503p
                                                                              Clerk